Citation Nr: 1647118	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-23 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1968 to April 1971. 
      
This matter comes to the Board of Veterans Appeals (BVA or Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California in which the RO (among other things) granted service connection for PTSD and awarded a 30 percent evaluation, effective February 11, 2009.  The Veteran appealed the assigned rating.  See January 2010 notice of disagreement; April 2010 statement of the case; April 2010 VA-Form 9.  In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2015 and May 2016, the Board remanded the instant claim for further development.  The claim has since been recertified to the Board for additional review.  

For the record, the U.S. Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on unemployability due to service-connected disability (TDIU) may be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the question of entitlement to a TDIU has not been raised by the evidence of record; and therefore it is not before the Board. 

Also for the record, the Board observes that this appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.







FINDING OF FACT

Throughout the appeal, the clinical signs and symptoms associated with the Veteran's PTSD more nearly approximates, at most, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate his/her claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. §3.159(b).  

In this case, the Veteran was sent a letter dated in March 2009 that informed him of the evidence necessary to establish service connection for PTSD and for the determination of an initial disability rating and effective date.  The Board acknowledges, however, that the March 2009 letter did not notify the Veteran of the evidence necessary to substantiate a claim for a higher rating should his PTSD disability be service-connected.  

In Dingess/Hartman v. Nicholson, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 - 491 (2006); see also VAOPGCPREC 8-2003 (in which VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).  To the extent that Dingess requires more extensive notice as to potential downstream issues, the Board observes that the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection.  Since the Veteran was fully informed of the evidence initially needed to substantiate this claim (discussed in more detail below), the Board finds no prejudice to the Veteran in proceeding with the present decision.  Id., see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition to the duty to notify, VA also has a duty to assist the Veteran in the development of his/her claim.  Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his PTSD claim.  VA examinations were conducted in	 December 2009 and April 2015 related to this claim.  Reports of these examinations are adequate in terms of the Board's analysis of the Veteran's claim in that they are based upon consideration of the Veteran's prior medical history and examinations, and describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In addition to the foregoing, the Board remanded the Veteran's PTSD claim in February 2015 and May 2016 for additional development.  The Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the above-referenced remands, additional records were associated with the claims file and a new VA examination was conducted in order to address the Veteran's more current symptomatology related to his claim.  Thereafter, a supplemental statement of the case (SSOC) was issued for the Veteran in June 2016.   

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his PTSD claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Claim for an increased disability rating  

In a statement received by the RO in February 2009, the Veteran sought service connection for PTSD.  In its January 2010 rating decision on appeal, the RO granted service connection for the disorder and assigned a 30 percent disability rating.  The Veteran appealed the assigned rating, specifically arguing that his PTSD symptomatology more nearly approximates the criteria for the assignment of a 50 percent disability rating; and has done so throughout the course of this appeal.  See, e.g., January 2010 notice of disagreement; April 2010 VA-Form 9. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. When adjudicating a claim for an increased rating, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

In this case, the Veteran's PTSD has been evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is deemed warranted where a disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  


A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM was recently updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased ratings claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  See VA examination reports dated in December 2009 (the Veteran's examination utilized the criteria set forth in the DSM-IV) and April 2015 (the Veteran's examination utilized the criteria set forth in the DSM-V).

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

As referenced above, in the January 2010 rating decision on appeal, the RO granted service connection for PTSD and assigned a disability rating of 30 percent effective February 11, 2009.  The question now before the Board is whether the Veteran's PTSD symptomatology is more severe such that he should be compensated at a higher 50 percent, 70 percent or 100 percent disability rate.    


Evidence 

A review of the record on appeal reveals that the Veteran participated in mental health individual and group counseling beginning in March 2009.  See September 2009 progress notes from Dr. M.; progress notes dated from March 2009 to June 2014.  A March 2009 treatment plan from the Veteran's private treatment provider, Dr. M., indicates that the Veteran initiated readjustment counseling in February 2009.  See treatment plan dated in March 2009 from Dr. M. At that time, the Veteran reported experiencing significant depression, sleeping difficulties, frequent combat-related nightmares, being agitated and irritable, and being negative and pessimistic.  He reported that he had a fair memory and poor concentration; and was uncomfortable in crowds.  The Veteran also reported that he had perfectionist tendencies with counting and checking rituals, flashbacks, intrusive thoughts and was hypervigilant.  He was also noted as having significant emotional construction and difficulty with intimacy, trust and interpersonal communication.  He described himself to Dr. M. as being a "loner," who only had a couple of friends.  Id.  Mental status examination at that time revealed that the Veteran was pleasant, cooperative and likable.  Dr. M. found no noted abnormalities of speech.  The Veteran reportedly exhibited an appropriately variable affect and his mood was found to be mildly dysphoric.  He was oriented to time, place, person and situation.  His thought process was noted to be logical and linear; and there was no evidence of a thought disorder.  He was also assessed as having good judgment and insight.  Id.  Ultimately, the Veteran was diagnosed with chronic PTSD and assigned a GAF score of 54.  Id.  

The Veteran was afforded a VA examination in December 2009 during which he was diagnosed with mild PTSD.  Mental status examination at that time revealed that the Veteran was casually attired and appropriately groomed.  His hands and fingernails were specifically noted as being clean, indicating to the examiner that the Veteran took care of his appearance as he came to the examination straight from work as a truck inspector.  The Veteran was reported as being pleasant and cooperative, with an affect that was is mood congruent.  The Veteran's speech was reported as being logical and spontaneous, with normal rate and flow. There was no evidence of hallucinations or delusions and these things were denied by the Veteran.  The examiner indicated that the Veteran was alert and oriented to time, place, person and situation; with no obvious cognition difficulties.  The Veteran's recent and remote memory was noted as being grossly intact; with insight and judgment that was good.  The Veteran was reported as not seen as dangerous to self or others.  See December 2009 VA examination report.  In an addendum medical report, the Veteran was assigned a GAF score of 58.  See January 2010 VA examination addendum.  

A January 2010 letter from Dr. M indicates that the Veteran underwent a mental health re-evaluation.  In that letter, Dr. M. reported that the Veteran remained significantly symptomatic with PTSD, with symptoms of depression, sleep disturbances, combat related nightmares and anhedonia.  He was also reported to be frequently anxious, especially in crowds.  Dr. M. indicated that the Veteran continued to experience flashbacks and intrusive thoughts, was hypervigilant, and exhibited an exaggerated startle response.  The Veteran also reported that he continued to experience difficulties with anger and irritability; and that he led a markedly isolated lifestyle.  Dr. M. stated that the Veteran was unable to take antidepressant medication due to his employment setting.  See January 2010 letter from Dr. M.  In addressing the Veteran's service-connected disability rating, Dr. M. stated that a 30 percent evaluation was not commensurate with the Veteran's significant symptomatology and major impact of PTSD on the quality of his life.  Id.  He opined that the Veteran should be reevaluated for a higher rating.  Id.  

VA medical records dated in February 2010 reveal a mental health note which indicates the Veteran was seen with a chief complaint of depression.  At that time, it was noted that the Veteran had been married for 33 years; and that his relationship with his wife was good.  It was also noted that the Veteran had a daughter and 3 step children.  See VA medical records dated in February 2010.  Mental status examination revealed the Veteran to be casually dressed, neat and clean, alert cooperative and engaging.  His affect was noted to be appropriate and bright, without suicidal ideations or homicidal ideations.  No psychotic symptoms, cognitive deficits or memory impairment were noted.  The Veteran's judgment and insight were found to be good.  The Veteran was ultimately diagnosed with a mood disorder and assigned a GAF score of 65.  See VA medical records dated in February 2010.  March 2010 VA mental health treatment plan records noted that the Veteran had a depressed mood, as evidenced by insomnia, low energy and motivation.  Mental status examination revealed the Veteran to be casually dressed, neat and clean; cooperative and engaging, with clear thoughts and an appropriate affect.  No psychotic symptoms, cognitive deficits or memory impairment were reported.  The Veteran's judgment and insight were found to be good.  The Veteran continued to be given a GAF score of 65.  See March 2010 VA medical records; see also April 2011 VA medical records (the Veteran was assigned a GAF score of 65).  

April 2010 VA medical records reflect that the Veteran's mood was stable, although energy was low.  At that time, the Veteran reported that he was not depressed.  He and his wife took walks, although the Veteran indicated that he did not exercise as much as he wanted.  At that time, he reported that he did not have nightmares.  See VA medical records.  The Veteran indicated that he was is a stable mood and was not depressed; and that he did not have many nightmares.  Mental status examination revealed that the Veteran was casually dressed, neat and clean; cooperative with a euthymic mood.  His affect was appropriate.  The Veteran denied suicidal ideation and homicidal ideation.  No psychotic symptoms, cognitive deficits or memory impairment were noted.  The Veteran's judgment and insight were found to be good.  See April 2010 VA medical records.  

An April 2010 letter from Dr. M. indicates that the Veteran was re-evaluated again; and that he remained significantly symptomatic with PTSD.  See April 2010 letter from Dr. M.  Dr. M. reported that the Veteran experienced episodes of depression, anxiety, anger and irritability.  He stated the Veteran's sleep was impaired.  The Veteran indicated to him that he continued to experience intrusive thoughts associated with his combat experience and mistreatment he experienced upon returning to the United States after service.  Dr. M. reported that the Veteran's symptoms had persisted and prompted the Veteran to seek Eye Movement Desensitization and Reprocessing therapy in addition to his treatment with Dr. M.  In closing, Dr. M. stated in his letter that he felt the Veteran's 30 percent disability rating was not commensurate with his symptomatology and the overall impact that PTSD has had upon his quality of life.  He opined that the Veteran should be reevaluated for a higher disability rating.  Id.; see also June 2010 letter from Dr. M. (In response to a VA supplemental statement of the case, Dr. M. reported the Veteran's continued symptomatology and how it adversely affected the Veteran mood and job performance at his worksite.  He opined the Veteran should receive a higher PTSD disability rating).    

Progress notes from M.W., Ph.D. dated from March 2010 to September 2010 indicate that Dr. W. saw the Veteran for six one-to-two hour sessions for assessment and treatment of his PTSD.  Dr. W. reported in a letter dated in September 2010 that during each of his sessions, the Veteran evinced intrusive recollections, avoidance of people and situations that reminded him of Vietnam, hyperarousal, survivor's guilt and other psychological symptoms directly related to his service in Vietnam and the difficulties he experienced when he returned home.  She opined that the Veteran's symptoms caused significant distress and impairment in his personal and work functioning.  

Progress notes related to therapy with Dr. M. dated from July 2010 to June 2014 reflect various statements from the Veteran indicative of his mental health state during this time frame.  For instance, in July 2010, the Veteran reported that he recently went through a two week period of time where he felt dysphoric and unmotivated.  It was noted that he continued to take his prescribed medication; and that at the time of his session, he was feeling considerably better.  See progress notes from Dr. M.  September 2010 progress notes indicate that the Veteran had been experiencing panic attacks when he was in the presence of Southeast Asians.  See progress notes from Dr. M.  May 2011 progress notes indicate that the Veteran had been feeling particularly stressed at this time.  However, Dr. M. specifically noted that the Veteran was not severely depressed, just stressed.  See May 2011 progress notes from Dr. M.  In June 2013, the Veteran reported experiencing more combat-related nightmares, although he did not know why this was the case.  In July 2013, he indicated that he had lunch with a man he served with in Vietnam, which brought back some good memories well as some bad ones.  In August 2013, the Veteran reported during a group therapy session that he looked forward to attending the meetings each week.  He indicated that he enjoyed the camaraderie and the fact that the group setting was a safe place to discuss his feelings and experiences.

VA medical records dated in October 2012, March 2013, September 2013, November 2013,  March 2014 and March 2015 essentially reflect that the Veteran was found to be neat and clean, with a calm and cooperative demeanor.  His speech was noted to be clear.  The Veteran's mood was reported as euthymic and his affect bright.  The Veteran's thought processes were clear and organized, with no memory impairment.  See VA medical records.  The Veteran's judgment and insight were both noted to be good.  Id.  The Veteran's GAF score in October 2012 was reported as 60.  See October 2012 VA medical records.  He was ultimately diagnosed with PTSD that was in partial remission.  See VA medical records.  

November 2013 progress notes from Dr. M. indicate that the Veteran was generally managing his PTSD symptoms well; and that he was taking medication that was working.  Dr. M. indicated that the Veteran had made considerable progress during treatment.  See November 2013 progress notes from Dr. M.  

In an April 2014 Disability Benefits Questionnaire, Dr. M. opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  See April 2014 Disability Benefits Questionnaire.  In doing so, Dr. M. indicated after reviewing his own medical records pertaining to the Veteran that he was socially isolated at work and at home, with increasing anger and irritability directed at his co-workers.  He reported that as a result of his PTSD, the Veteran experienced recurrent and distressing thoughts and recollections, bad dreams, marked diminished interest or participation in significant events, feelings of detachment, restricted range of affection, avoidant thoughts and activities, sleeping problems, irritability, hypervigilance, and exaggerated startle response.  Id.  Dr. M. also indicated that the Veteran experienced depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, irritability, and an "inability to establish and maintain effective relationships."  Id.  He assigned the Veteran a GAF score of 48.  Id. 

However, June 2014 progress notes from Dr. M. reflect that the Veteran was coping well with his PTSD; and while still symptomatic, he was better able to manage his symptoms.  At that time, the Veteran appears to have terminated therapy, as he did not feel the need to pursue additional PTSD treatment.  See June 2014 progress notes from Dr. M.; see also Veteran's Service Office records dated from December 2010 to November 2013 (during treatment with Dr. M. from December 2010 to November 2013, the Veteran was reported as having GAF scores of 57, 55, 57, 58 and 59).   

In April 2015, the Veteran was afforded a new VA mental health examination.  The VA clinical psychologist who examined him noted in her report that she reviewed the Veteran's records in his electronic claims file.  After obtaining a history from the Veteran and conducting a mental status examination, the psychologist opined that the Veteran continued to meet the criteria for PTSD based on DSM-V.  In this regard, she reported that the Veteran had recurring and distressing thoughts, memories and dreams about his experiences in Vietnam, a persistent negative emotional state, detachment from others, hypervigilance, and sleep disturbance.  The Veteran also endorsed symptoms that included depressed mood, anxiety, panic attacks, and difficulty establishing relationships with other people.  April 2015 VA examination report.  

In discussing the Veteran's social and occupational history, the April 2015 psychologist noted that the Veteran was married and that his wife was a stabilizing force in his life.  While the Veteran had a daughter and stepchildren, the Veteran reported that he got along with his children but that he was not particularly close to them.  The Veteran reported that he liked to go camping and hunting; that he stayed in touch with a friend from his truck-driving days that lived outside his area; and that he got together with some of the men from his therapy group once a month for breakfast.  Id.  In terms of his work, the Veteran indicated that he was employed as a truck safety inspector with a State Highway Patrol Agency; and had been employed there for approximately 10 years.  Prior to that, the Veteran worked as a truck-driver for approximately 20 years.  The Veteran reported that he got along with some people at work, but that they knew to give him "a wide berth," and that he hoped to retire in 2016.  Id.   

In preparing her examination report, the April 2015 psychologist was asked to review Dr. M.'s records in the claims file, to specifically include the PTSD questionnaire provided by Dr. M. in April 2014.  The psychologist indicated in her report that she reviewed these records.  In addition, she was asked to opine as to the Veteran's current level of occupational and social impairment.  In providing a medical opinion, the psychologist indicated her belief that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In doing so, she indicated that she based her opinion on what the Veteran reported.  In this regard, the psychologist opined that the Veteran's occupational functioning was only occasionally impaired as indicated by evidence of the Veteran's long-term employment at his job, the fact that the Veteran denied recent disciplinary actions, and that he planned to work until 2016 before retiring.  In terms of social functioning, the examiner relied upon the Veteran's statements that he had friendships with the men in his former therapy group; he remained married and that he enjoyed camping and hunting with his wife.  In the psychologist's opinion, the Veteran did not warrant a more symptomatic or dysfunctional rating criteria selection.  Id.  

Subsequent VA medical records in the claims file dated from August 2015 to May 2016 reflect that while being assessed for medication, the Veteran indicated to his medical provider that he was planning for retirement; and wanted to travel after retirement that next year.  He was reported as not being depressed; and that he slept well.  August 2015 VA medical records.  Mental status examination revealed that he was found to be casually dressed, neat and clean, with good eye contact and communication skills.  The Veteran's demeanor was noted as calm, cooperative and clear.  His speech was found to be clear and spontaneous.  The Veteran's mood was noted as euthymic and his affect animated.  The Veteran's thought processes were reported to be clear and organized, with no memory impairment.  See August 2015 and March 2016 VA medical records.  The Veteran's judgment and insight were both noted to be good.  Id.  The Veteran was ultimately diagnosed with PTSD that was in partial remission.  Id.  

In addition to the foregoing, the claims file contains a lay statement from the Veteran's spouse attesting to the Veteran's post-service flashbacks, nightmares, mood swings, anger, isolation, depression and anxiety.  See April 2014 letter.  In addition, the Veteran's spouse reported that the Veteran used to drink to excess in order to deal with his anger, but had since cut way back on the amount of alcohol he consumed.  Id.   

Analysis

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (as contemplated for the assignment of a 30 percent disability rating) in comparison to a higher level of impairment exhibited by occupational and social impairment with reduced reliability and productivity (as contemplated for the assignment of a 50 percent disability rating), occupational and social impairment with deficiencies in most areas (as contemplated for the assignment of a 70 percent disability rating) or total occupational and social impairment (as contemplated for the assignment of a 100 percent disability rating).  

The Veteran has argued that he experiences isolation, panic attacks, mood swings and hypervigilance such that a 50 percent disability rating is warranted.  See April 2010 statement with VA-Form 9.  He has also indicated that he experiences occupational and social problems that include his not wanting to associate with co-workers, his not wanting to become involved with any social activities, his preference to remain himself, and his avoidance of groups of people to include family members.  See April 2010 VA-Form 9.  Additionally, the Veteran has reported that he walks his home every morning checking the locks on doors and checking that the house is safe and secure; that he experience panic attacks at least twice a week; and that he has mood swings a few times a week without knowing what triggers them.  Id.  The Veteran's representative had also argued that the Veteran should be granted at least a 50 percent disability based upon his PTSD symptomatology that includes anxiety, isolation, an inability to effectively deal with stress, a persistent negative emotional state, detachment from others and hypervigilance.  See April 2016 Written Brief Presentation; November 2016 Written Brief Presentation.  Lastly, the representative stated that, in respect to the Veteran's service-connected PTSD, the Veteran's consumption of alcohol should be considered a dependency.  November 2016 Written Brief Presentation.

Turning to the record in this case, the evidence shows that the Veteran has (at various times) experienced symptomatology that consists of, among other things, depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, flashbacks, isolation, intrusive thoughts, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.  See post-service VA and private medical records; April 2014 letter from the Veteran's spouse.     

In terms of occupational impairment, the Veteran most certainly has experienced PTSD symptomatology (such as irritability, depressed mood, social isolation, etc.) that has occasionally resulted in decreased work efficiency and intermittent periods of inability to perform occupational tasks in different ways at different times.  However, the Board finds that the Veteran's symptomatology has never been severe enough or frequent enough to increase his PTSD disability rating from 30 percent to 50 percent, much less 70 percent or 100 percent.  In this regard, the Board observes that the Veteran has been employed full-time for the last thirty years as either a truck-driver or a vehicle inspector.  The Veteran has reported that he got along well with some people at work, even though they knew to give him a wide berth.  Progress notes from sessions with Dr. M. reflect an instance in which the Veteran was required to change shifts for his job and therefore change therapy groups.  According to the notes, the Veteran's transition was relatively smooth in that the Veteran quickly became accustomed to the new shift and work schedule.  

In regards to social impairment, while the Veteran has consistently reported not having a close relationship with his children, he has also consistently reported that he has a good, stable relationship with his wife of over thirty years.  While he and his wife have had their ups-and-downs, he has reported to others that she is a stabilizing force in his life.  The ability to maintain this relationship suggests that the Veteran has the ability to work through difficult situations with another person and recognizes the importance of maintaining the relationship.  The Veteran has also indicated that he got along with some people at work; and that he met members of his therapy group once a month for breakfast.  Additionally, the Veteran has stated during a group therapy session that he looked forward to attending his meetings each week as he enjoyed the camaraderie of the group and felt that the group setting was a safe place to discuss his feelings and experiences.  These actions reflect functioning on the Veteran's part that is higher than the social impairment contemplated by a 50 percent, 70 percent or 100 percent disability rating.  

A review of the medical evidence of record indicates that Veteran's PTSD has improved during the pendency of this claim in that he has most recently been diagnosed with PTSD that is in partial remission.  In this regard, the progress notes related to therapy with Dr. M. dated from July 2010 to June 2014 reflect various statements from the Veteran indicative of his improving mental health state.  The notes indicate that while the Veteran has experienced phases in which he has been dysphoric and unmotivated, with therapy and medication, he has reported feeling better.  While the Veteran was noted to be experiencing excess stress, Dr. M. specifically differentiated between the Veteran being stressed in comparison to being depressed.  Notes also reflect that the Veteran reported engaging in a social exchange where he met a former service comrade and was reminded of his experiences in Vietnam.  In doing so, he indicated that this meeting resulted in his experiencing both good memories and bad ones.  There is no indication in the record that the Veteran experienced distress at being reminded of his experiences in Vietnam.  Rather, the notes are indicative of the Veteran responding appropriately to the situation presented to him.    

The VA examinations of record dated in December 2009 and April 2015 both essentially reflect that that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  As discussed in the April 2015 examination report, the Veteran's own statements led the VA psychologist to the opinion that the Veteran's occupational functioning was only occasionally impaired as indicated by evidence of his long-term employment at his job, the fact that the Veteran denied recent disciplinary actions, and that he planned to work until 2016 before retiring.  In terms of social functioning, the examiner relied upon the Veteran's statements that he had friendships with the men in his former therapy group, he remained married and that he enjoyed camping and hunting with his wife.  In the psychologist's opinion, the Veteran did not warrant a more symptomatic or dysfunctional rating criteria selection. 

In addition to the foregoing, the Board observes that the majority of the Veteran's GAF scores range from 54 to 65 and are indicative, at most, of mild-to-moderate symptoms or mild-to-moderate difficulty in social and occupational functioning.  Although the Veteran was assigned a GAF score of 48 in the April 2014 Disability Benefits Questionnaire prepared by Dr. M., the Board finds that Dr. M.'s GAF score of 48 and medical opinion that the Veteran suffers occupational and social impairment with deficiencies in most areas to be less persuasive and credible when compared to the other medical evidence of record.  In this regard, the Board observes that Dr. M.'s own progress notes reflect Dr. M.'s statements that the Veteran was coping well with his PTSD; was better able to manage his PTSD symptoms; and was terminating his therapy as he did not feel the need to pursue additional PTSD treatment.  It appears that Dr. M. was also the mental health provider who assessed the Veteran between December 2010 to November 2013 and assigned GAF scores of 57, 55, 57, 58 and 59 during this time frame, another indication that the Veteran's symptomatology was mild-to-moderate in nature.    

Additionally, while M.W., Ph.D. indicates in her letter that the Veteran experienced PTSD symptoms that caused significant distress and impairment in his personal life and work function, the Board finds her opinion also to be less persuasive given evidence of the Veteran's increasing improvement of PTSD symptomatology during the course of this appeal.  

Thus, while the Veteran's PTSD symptomatology suggests occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks and some difficulty in establishing and maintaining effective work and social relationships, these symptoms are not indicative of a partial or complete inability to do so.  As such, these symptoms as a whole are not otherwise indicative of occupational and social impairment with reduced reliability and productivity, as is required for the next higher rating of 50 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  Therefore, the Board finds that the preponderance of the evidence is against a finding of a greater level of occupational or social impairment.  An initial rating in excess of 50 percent for PTSD is denied.  

In terms of evaluating the Veteran's service-connected PTSD on an extraschedular basis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores ranging from 54 to 65 appear to more than accurately quantify the Veteran's overall level of impairment and are consistent with the 30 percent disability rating that has been assigned in this case. 

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. §3.321 (b)(1) is not warranted.

Lastly, in adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  In doing so, the Board observes that the evidence of record does not raise the issue of the Veteran's employability.   Therefore, the issue is moot in terms of the current appeal.  

In conclusion, the Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for posttraumatic stress disorder is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


